





Exhibit 10.1




SECOND AMENDED AND RESTATED LOAN AGREEMENT

THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”), dated as of
October 7, 2016, is by and between BMO Harris Bank N.A., formerly known as
Harris N.A. (the “Lender”), and Duluth Holdings Inc., a Wisconsin corporation
(“Borrower”).

RECITALS

WHEREAS, Lender, Borrower and Duluth Trading Company, LLC, a Wisconsin limited
liability company (“Trading”), are parties to that certain Amended and Restated
Loan Agreement dated June 13, 2011 (the “Amended and Restated Loan Agreement”);

WHEREAS, the Amended and Restated Loan Agreement has been previously amended by
the following amendments: First Amendment to Amended and Restated Loan Agreement
dated June 30, 2012; Second Amendment to Amended and Restated Loan Agreement
dated December 27, 2013; Third Amendment to Amended and Restated Loan Agreement
dated April 15, 2014; Fourth Amendment to Amended and Restated Loan Agreement
dated May 21, 2014; Fifth Amendment to Amended and Restated Loan Agreement dated
March 24, 2015; Sixth Amendment to Amended and Restated Loan Agreement dated May
31, 2015; Seventh Amendment to Amended and Restated Loan Agreement dated July
27, 2015; and Eighth Amendment to Amended and Restated Loan Agreement dated
August 31, 2015;

WHEREAS, in accordance with the Articles of Dissolution filed with the Wisconsin
Department of Financial Institutions on October 4, 2016, Trading has been
dissolved; and

WHEREAS, Lender and Borrower desire to amend and restate the Amended and
Restated Loan Agreement.

NOW THEREFORE, Lender and Borrower agree as follows:

1.

DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings:

“Adjusted LIBOR Rate” means the sum of (i) the Applicable Margin plus (ii) the
quotient of (a) the LIBOR Rate, divided by (b) one minus the Reserve Requirement
(expressed as a decimal).

“Advances” means advances by the Lender to Borrower under Section 3 hereof.

“Affiliate” shall mean any person which directly or indirectly controls, is
controlled by, or is under common control with, Borrower.  One person shall be
deemed to control another person if the controlling person owns directly or
indirectly 10% or more of any class of voting stock or membership interest of
the controlled person or possesses, directly or indirectly, the




















power to direct or cause the direction of the management and policies of the
controlled person, whether through ownership of stock or membership interest, by
contract or otherwise.

“Applicable Margin” means 1.25% per annum.

“Available Revolving Commitment” means (a) the Maximum Advance Amount, minus
(b) the sum of the outstanding principal balance of the Note, the face amount of
Letters of Credit and unreimbursed disbursements under Letters of Credit.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois. If the applicable
Business Day relates to the determination of the LIBOR Rate, then Business Day
means any day on which commercial banks are open for general business (including
dealings in foreign exchange and foreign currency deposits) in London, England.

“Collateral” shall mean all personal property assets of the Borrower, including
but not limited to the Collateral (as defined in the Security Agreement).

“Consolidated” or “consolidated” shall refer to consolidation in accordance with
GAAP of the accounting and financial information of the Borrower and any
Subsidiaries and Affiliates of Borrower and Schlecht Retail Ventures, LLC, but
not including any accounting or financial information of any other Subsidiary or
Schlecht Enterprises LLC.

“Default” means any event which, with notice, lapse of time or both, would
constitute an Event of Default.

“EBITDA” means consolidated Net Income before taxes, plus amortization,
depreciation, and interest, and excluding non-cash and other items not
considered representative of ongoing operating performance as outlined in
Borrower’s SEC filings.  Consolidated EBITDA of the Borrower will include EBITDA
from Schlecht Retail Ventures, LLC, a variable interest entity which is
consolidated within the Borrower’s financial statements.

“Fiscal Quarter” means any fiscal quarter of Borrower’s Fiscal Year and “Fiscal
Quarter 1,” “Fiscal Quarter 2,” “Fiscal Quarter 3,” and “Fiscal Quarter 4” mean
the fiscal period of Borrower’s of thirteen or fourteen weeks, in each case
ending on the date shown below:




Fiscal
Year

2016

2017

2018

2019

2020

Fiscal
Quarter 1

May 1, 2016

April 30, 2017

April 29, 2018

May 5, 2019

May 3, 2020

Fiscal
Quarter 2

July 31, 2016

July 30, 2017

July 29, 2018

August 4, 2019

August 2, 2020

Fiscal
Quarter 3

October 30,
2016

October 29,
2017

October 28,
2018

November 3,
2019

November 1,
2020





13055898.5

- 2 -






















Fiscal
Quarter 4

January 29,
2017

January 28,
2018

February 3,
2019

February 2,
2020

January 21,
2021




“Fiscal Year” means Borrower’s fiscal year ending on the last day of each Fiscal
Quarter 4.

“GAAP” means generally accepted accounting principles consistently applied with
those of the preceding fiscal periods of the Borrower. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect in the United States from
time to time; provided that, if Borrower notifies the Lender that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Lender notifies Borrower that the
Lender requests an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

“Guarantor” means any party that may guaranty some or all of the Obligations
from time to time.  As of the date hereof, there are no Guarantors.

“Guaranty” means any guaranty of some or all of the Obligations from time to
time.  As of the date hereof, there are no Guaranties.

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect against fluctuations in interest rates, currency
exchange rates or commodity prices.

“Hedging Agreement Liabilities” means all obligations and liabilities of
Borrower to Lender or any affiliate of Lender under any Hedging Agreement.  

“Letter of Credit Liabilities” means the face amount of all outstanding letters
of credit issued by Lender at the request of Borrower, the unreimbursed amounts
of drawings under such letters of credit and all unpaid interest, fees and
expenses relating to the foregoing.

“LIBOR Rate” means for any month, the one-month London Interbank Offered Rate
(LIBOR) as reported on Bloomberg Financial Market’s terminal screen entitled
“Official ICE LIBOR Fixings” as reported two Business Days prior to the first
day of such month, unless such rate is no longer available or published, in
which case such rate shall be at a comparable index rate selected by the Lender
with notice to the Borrower. The Lender shall determine the interest rate
applicable to the Loans based on the foregoing, and its determination thereof
shall be conclusive and binding except in the case of manifest error.
 Notwithstanding anything to the contrary, the LIBOR Rate shall not be less than
zero percent (0%).





13055898.5

- 3 -



















“Loan Documents” means this Agreement, the Note, the Security Agreement, each
document delivered hereunder and each other instrument, document, guaranty,
mortgage, deed of trust, chattel mortgage, pledge, power of attorney, consent,
assignment, contract, notice, security agreement, lease, financing statement,
patent, trademark or copyright registration, subordination agreement, trust
account agreement, Hedging Agreement, or other agreement executed and delivered
by Borrower with respect to this Agreement or the Obligations or to create or
perfect any security interest in any Collateral, in each case as amended,
modified or supplemented from time to time.

“Maximum Advance Amount” shall mean (i) Forty Million and 00/100 Dollars
($40,000,000) from the time period between the date hereof and July 31, 2017,
(ii) Fifty Million and 00/100 Dollars ($50,000,000) from the time period between
August 1, 2017 and July 31, 2018; and (iii) Sixty Million and 00/100 Dollars
($60,000,000) from the time period between August 1, 2018 and the Termination
Date.

“Net Income” means, for any period, net income (or loss) of Borrower, determined
in accordance with GAAP.

“Net Worth Minimum” means $60,000,000.

“Note” means the Borrower’s Fifth Amended and Restated Revolving Note dated
October 7, 2016 in favor of Lender in the maximum principal amount of Sixty
Million and 00/100 Dollars ($60,000,000), as it may be amended, modified,
supplemented, or replaced from time to time.

“Obligations” means all obligations of Borrower arising under this Agreement,
the Notes or any other Loan Document, and all other amounts owing by Borrower to
Lender or any affiliate of Lender, including but not limited to Letter of Credit
Liabilities, Hedging Agreement Liabilities, fees for cash management, deposit
account or other services, overdrafts, checks dishonored or other reversals and
charges related thereto, equipment leases, and credit card liabilities.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Reserve Requirement” means the maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves) which is imposed under
Regulation D.

“Security Agreement” means that certain Second Amended and Restated Security
Agreement dated as of the date hereof by Borrower in favor of Lender, as it may
be amended, modified, supplemented, or replaced from time to time.

“Subsidiary” means any corporation, limited liability company, partnership,
association or other entity the accounts of which would be consolidated with
those of Borrower on Borrower’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability




13055898.5

- 4 -




company, partnership, association or other entity of which Borrower owns,
controls or holds securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests.

“Tangible Net Worth” means total assets, excluding all intangible assets
(including, without limitation, goodwill, trademarks, patents, copyrights,
organization expenses, and similar intangible items), less total liabilities,
all determined on a consolidated basis.  Tangible Net Worth of the Borrower
shall include the Tangible Net Worth of Schlecht Retail Ventures, LLC, a
variable interest entity which is consolidated within the Borrower’s financial
statements.  

“Termination Date” means the earlier of (a) July 31, 2019 and (b) the date on
which the Lender terminates the Borrower’s rights hereunder.

2.

CONDITIONS PRECEDENT

This Agreement shall be effective upon receipt by Lender each of the following,
executed as appropriate and in form and substance and from sources satisfactory
to Lender:

2.1

The Note;

2.2

Security Agreement, together with any Uniform Commercial Code Standard Form
UCC-1 Financing Statements sufficient to perfect the Lender’s security interests
in Collateral, and UCC searches from the filing offices in all states required
by the Lender which reflect that no other person holds a prior security interest
in any such Collateral except as permitted by Section 9.1 hereof;

2.3

Certified Articles of Organization, Bylaws and Certificate of Status for
Borrower;

2.4

Resolutions of Borrower authorizing the execution, delivery and performance of
the Agreement and the other applicable Loan Documents and the consummation of
the transactions contemplated hereby and thereby, together with specimen
signatures of the persons authorized to execute such documents on Borrower’s
behalf, all certified in each instance by a manager, director or officer of the
Borrower; and

2.5

Such other approvals, opinions or documents as the Lender may reasonably
request.

3.

CREDIT FACILITIES.

3.1

Revolving Credit Facility.  The Lender has agreed, on the terms and conditions
stated herein, to make Advances under this Section 3.1 to the Borrower from time
to time on any Business Day during the period from the date hereof and ending on
the Termination Date; provided, however, that the Lender shall not be required
to make an Advance under this Section 3.1 if, after giving effect to such
Advance, the aggregate outstanding principal amount of the Advances under this
Section 3.1 plus all Letter of Credit Liabilities would exceed the Maximum
Advance Amount.  Within the limits set forth above, the Borrower may obtain




13055898.5

- 5 -







Advances from the Lender under this Section 3.1, prepay the Note and re-borrow
pursuant to this Section 3.1.  The Advances under this Section 3.1 shall be
evidenced by, and be payable with interest in accordance with the terms of, this
Agreement and the Note.  The Lender shall maintain records of the amount of each
Advance under this Section 3.1 and of the amount of all payments on the Note.
 The aggregate outstanding principal amount of all Advances set forth on the
records of the Lender shall be rebuttable presumptive evidence of the principal
amount owing and unpaid on the Note.

3.2

Letters of Credit.  

(a)

Letter of Credit Sublimit.  Subject to the terms and conditions of this
Agreement, during the period from the date hereof to the Termination Date, the
Lender may from time to time cause the issuance, upon Borrower’s request, of
letters of credit (each a “Letter of Credit” or collectively, the “Letters of
Credit”) up to an aggregate face amount outstanding at any time of
$1,500,000.00; provided that (i) the Letters of Credit shall be in form and
substance acceptable to the Lender in its sole discretion, (ii) Borrower shall
have executed and delivered to the Lender the Lender’s standard form Letter of
Credit Agreement with respect to said Letters of Credit, (iii) at no time shall
the aggregate sum of Advances under Section 3.1 hereof plus all Letter of Credit
Liabilities exceed the Maximum Advance Amount, and (iv) no Letter of Credit
shall have an expiry date later than three hundred sixty-five (365) days from
the date of issuance (provided, however, that a Letter of Credit may provide for
automatic extensions of its expiration date for one or more 365-day periods, so
long as the Lender has the right to terminate the Letter of Credit at the end of
each 365-day period).  Notwithstanding the foregoing, in the event any Letter of
Credit is outstanding five (5) days prior to the Termination Date, Borrower
shall, on or before five (5) days prior to the Termination Date, deposit in an
account with Lender, in the name and for the benefit of Lender (the “LC
Collateral Account”), an amount in cash equal to 105% of the maximum amount
available to be drawn on all then outstanding Letters of Credit.  Such deposit
shall be held by Lender as collateral for the payment and performance of all
amounts owing by Borrower to Lender.  The Lender shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account and
the Borrower hereby grants the Lender a security interest in the LC Collateral
Account.  The amount in such account may, at the Lender’s option and in its sole
discretion, be applied by the Lender to amounts owing by reason of any draw on a
Letter of Credit.

(b)

Letter of Credit Fees.  The fee for each standby or commercial Letter of Credit
outstanding shall be the greater of $300 or one percentage point (1.0%) per
annum of the face amount of the Letter of Credit.  In addition, Borrower shall
pay all of Lender’s standard fees for amendments, draw fees and other standard
fees in connection with Letters of Credit.

(c)

Reimbursement.  In the event of any drawing under any Letter of Credit, the
Lender will promptly notify Borrower thereof.  Borrower shall reimburse the
Lender on the first Business Day following notice of payment under any Letter of
Credit (either with the proceeds of an Advance under Section 3.1 hereof or
otherwise) in same day funds together with interest.  Unless Borrower shall,
within one (1) Business Day of





13055898.5

- 6 -



















any drawing under any Letter of Credit, reimburse the Lender in full, Borrower
shall be deemed to have requested an Advance under Section 3.1 hereof in the
amount of the payment under the Letter of Credit that has not been reimbursed,
the proceeds of which will be used to satisfy the reimbursement obligations of
the Borrower hereunder.  The Borrower’s reimbursement obligations hereunder
shall be absolute and unconditional under all circumstances irrespective of any
rights of set-off, counterclaim or defense to payment Borrower may claim or have
against the Lender, the beneficiary of the Letter of Credit drawn upon or any
other person, including, without limitation, any defense based on any failure of
Borrower to receive consideration or the legality, validity, regularity or
unenforceability of the Letter of Credit.

3.3

Borrowing Procedure; Advances.

(a)

Advances.  Borrower shall give written or telephonic notice (promptly confirmed
in writing by Borrower if requested by the Lender) to the Lender of each
requested Advance under Section 3.1 by no later than 11:00 a.m. (Milwaukee time)
on the Business Day on which such Advance is to be made.  The Lender shall make
such Advance by transferring the amount thereof in immediately available funds
for credit to an account maintained by Borrower with Lender.

(b)

Conditions Precedent to All Advances.  Each request for an Advance shall be
deemed a representation and warranty that all conditions precedent to such
credit extension under Section 6 hereof are satisfied as of the date of such
request and as of the date of such extension.

(c)

Mandatory Prepayment.  Borrower shall not allow the principal balance of the
Note to exceed the amount permitted to be borrowed under Section 3.1 hereof, and
without demand by Lender, the Borrower shall immediately pay the amount of any
such excess together with interest on the amount paid.  On the Termination Date,
the Borrower shall pay to Lender the then unpaid principal amount of all
Advances.

3.4

Interest.  

(a)

Interest Rate; Interest Payment Date.  The unpaid principal balances of the Note
shall bear interest at a rate equal to the applicable Adjusted LIBOR Rate in
effect from time to time.  Accrued and unpaid interest on the Note shall be
payable in arrears on the last day of each month and on the Termination Date.
 Notwithstanding any provision to the contrary contained herein, interest
accrued pursuant to Section 3.4(b) shall be payable on demand.  Interest shall
be computed on the basis of the actual number of days elapsed in a year of 360
days.  Interest on Advances will be computed on the unpaid principal balance
from the date of each borrowing.  The LIBOR Rate shall be determined by the
Lender, and such determination shall be conclusive absent manifest error.

(b)

Default Rate.  Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Lender may, at its option, by notice to
the Borrower declare that the Note shall bear interest at 5.0% plus the rate





13055898.5

- 7 -



















otherwise applicable to such Note, whether or not the Lender elects to
accelerate the maturity of the Note, from the date such increased rate is
imposed by the Lender.

(c)

Matters Affecting LIBOR Rate.  

(i)  

If any applicable domestic or foreign law, treaty, rule or regulation now or
later in effect (whether or not it now applies to the Lender) or the
interpretation or administration thereof by a governmental authority charged
with such interpretation or administration, or compliance by the Lender with any
guideline, request or directive of such an authority (whether or not having the
force of law), shall make it unlawful or impossible for the Lender to maintain
or fund the advances evidenced by the Note, then, upon notice to the Borrower by
the Lender, the outstanding principal amount, together with accrued interest and
any other amounts payable to the Lender under the Note shall be repaid (a)
immediately upon the Lender’s demand if such change or compliance with such
requests, in the Lender’s judgment, requires immediate repayment, or (b) at the
expiration of the last one month LIBOR Rate period before the effective date of
any such change or request.  

(ii)  

If the Lender determines that quotations of interest rates for the relevant
deposits referred to in the definition of LIBOR Rate are not being provided for
purposes of determining the interest rate as provided in this Agreement, then
the Lender shall, at the Lender’s option, give notice of such circumstances to
the Borrower, whereupon for so long as such circumstances exist, the Note shall
bear interest at a comparable index rate selected by the Lender with notice to
the Borrower.

 

(d)

Maximum Interest Rate.  In no event shall the interest rate exceed the maximum
rate allowed by law. Any interest payment that would for any reason be unlawful
under applicable law shall be applied to principal.

Commitment Fee.  The Borrower shall, jointly and severally, pay to the Lender a
commitment fee which shall accrue at the rate of 0.20% per annum on the
Available Revolving Commitment.  Accrued commitment fees shall be payable in
arrears on the last day of each month for the prior month and on the date on
which the Lender’s obligation to make Advances under Section 3.1 hereof
terminates, commencing on the first such date to occur after the date hereof.
 All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed.  All commitment fees
payable hereunder are computed using this method.  This calculation method
results in a higher effective rate than the numeric commitment fee rate stated
in this Agreement.

4.

PAYMENTS; COLLECTIONS.  

4.1

Payments.  Any other provision of this Agreement to the contrary
notwithstanding, the Borrower shall make all payments of interest on and
principal of all loans





13055898.5

- 8 -













and all payments to the Lender with respect to payment of other fees, costs and
expenses payable under any Loan Document in immediately available funds to the
Lender at its address for notices hereunder without setoff, deduction or
counterclaim.  The Borrower authorizes the Lender to charge from time to time
against any account of Borrower any Obligations when due, including but not
limited to Letters of Credit Liabilities.  Borrower hereby authorizes the Lender
to make an Advance under Section 3.1 hereof, at the Lender’s sole discretion, to
pay, on behalf of the Borrower, any amount due on any Obligation when due,
including but not limited to Letters of Credit Liabilities, without further
action on the part of Borrower and regardless of whether the Borrower is able to
comply with the terms, conditions and covenants of this Agreement at the time of
such Advance.  Each payment received by the Lender may be applied to the
Obligations under this Agreement or any other Loan Document in such order of
application as the Lender, in its sole discretion, may elect.

4.2

Collections.  Borrower shall continue to collect, at its own expense, all
amounts due or to become due to Borrower under Borrower’s accounts and other
Collateral.  In connection with such collections, Borrower may take (and, at
Lender’s direction given after the occurrence and during the continuance of an
Event of Default, shall take) such action as Borrower or Lender may deem
necessary or advisable to enforce collection of Borrower’s accounts and other
Collateral; provided, however, that Lender shall have the right at any time,
after the occurrence and during the continuance of an Event of Default, without
giving written notice to Borrower of Lender’s intention to do so, to notify the
account debtors under any of Borrower’s accounts or obligors with respect to
such other Collateral of the assignment of such accounts and such other
Collateral to Lender and to direct such account debtors or obligors to make
payment of all amounts due or to become due to Borrower thereunder directly to
Lender and, upon such notification and at the expense of the Borrower, to
enforce collection of any such accounts or other Collateral, and to adjust,
settle or compromise the amount or payment thereof in the same manner and to the
same extent as Borrower might have done, but unless and until Lender does so or
gives Borrower other instructions, Borrower shall make all collections for
Lender. Any application of any collection to the payment of any Obligation is
conditioned upon final payment of any check or other instrument.

4.3

Late Charge.  If a payment required under this Agreement or the Note is five (5)
days or more late, Borrower will be charged 5.0% of the unpaid portion of the
regularly scheduled payment.

5.

SET-OFF; ETC.

Upon the occurrence and during the continuance of an Event of Default, the
Lender and each of the affiliates of Lender may offset any and all balances,
credits, deposits (general or special, time or demand, provisional or final),
accounts or monies of Borrower then or thereafter with the Lender or such
affiliate, or any other obligations of the Lender or such affiliate to Borrower,
against the Obligations.  Borrower hereby grants to the Lender, for itself and
as agent for each affiliate of Lender a security interest in all such balances,
credits, deposits, accounts or monies to secure the Obligations.





13055898.5

- 9 -
















6.

CONDITIONS PRECEDENT TO ALL CREDIT EXTENSIONS.

The obligation of the Lender to extend any credit to the Borrower shall be
subject to the satisfaction of each of the following conditions, unless waived
in writing by the Lender:

6.1

Representations and Warranties.  The representations and warranties set forth in
Section 7 shall be true and correct on the date of the requested credit
extension and after giving effect thereto; and

6.2

Defaults.  No Default or Event of Default shall have occurred and be continuing
on the date of the requested credit extension or after giving effect thereto.

7.

REPRESENTATIONS AND WARRANTIES.

To induce the Lender to extend credit hereunder, Borrower and each Guarantor
represents and warrants that at all times during the term of this Agreement:

7.1

Organization.  Borrower is a corporation validly organized and existing under
the laws of Wisconsin, has full power and authority to own its property and
conduct its business substantially as presently conducted by it and is duly
qualified to do business in each jurisdiction where the nature of its business
makes such qualification necessary and where the failure to so qualify would
materially adversely affect Borrower’s condition (financial or otherwise),
business, properties or assets.  Each Guarantor is validly organized and
existing under the laws of its jurisdiction of organization, has full power and
authority to own its property and conduct its business substantially as
presently conducted by it and is duly qualified to do business in each
jurisdiction where the nature of its business makes such qualification necessary
and where the failure to so qualify would materially adversely affect such
Guarantor’s condition (financial or otherwise), business, properties or assets.

7.2

Authority.  Borrower and each Guarantor has full power and authority to enter
into and to perform its obligations under the Loan Documents to which it is a
party.

7.3

Binding Effect.  When executed and delivered, the Loan Documents will constitute
the legal, valid, and binding obligations of Borrower and each Guarantor, and
will be enforceable against such parties in accordance with their respective
terms subject only to bankruptcy, insolvency, reorganization, moratorium or
similar laws at the time in effect affecting the enforceability of rights of
creditors generally and by general equitable principles which may limit the
right to obtain equitable remedies.

7.4

No Conflict.  Borrower’s and each Guarantor’s execution, delivery and
performance of the Loan Documents to which it is a party have been duly
authorized by all necessary limited liability company or corporate action, do
not require the consent or approval of any person which has not been obtained,
and do not conflict with any agreement binding upon Borrower or any Guarantor or
the property of Borrower or any Guarantor.

7.5

Litigation or Proceeding.  Except as set forth on Schedule 7.5 hereto, there is
no litigation, bankruptcy proceeding, arbitration or governmental proceeding
pending, or to the knowledge of Borrower or any Guarantor threatened, against
Borrower or any Guarantor which, if





13055898.5

- 10 -










determined adversely to such entity, would have a material adverse effect on the
condition (financial or otherwise), business, property or operations of such
entity.

7.6

ERISA.  None of Borrower, Guarantor or Borrower’s or Guarantor’s ERISA
Affiliates has maintained, established, sponsored or contributed to any employee
benefit plan which is a defined benefit plan (“Plan”) covered by Title IV of the
Employee Retirement Income Security Act of 1974 and the rules and regulations
thereunder (“ERISA”); “ERISA Affiliate,” as applied to Borrower or Guarantor,
shall mean any trade or business (whether or not incorporated) which is a member
of a group of which Borrower or any Guarantor is a member and which is under
common control within the meaning of Section 414 of the Internal Revenue Code
and the regulations promulgated and rulings issued thereunder.

7.7

Use of Proceeds.  Advances will be used to provide working capital to Borrower
and for Borrower’s general limited liability or corporate purposes; no part of
the proceeds of any loans from Lender will be used by Borrower for any purpose
which (a) violates, or is inconsistent with, this Agreement, or (b) violates, or
is inconsistent with, any regulations promulgated by the Board of Governors of
the Federal Reserve System.

7.8

Compliance With Law.  Except to the extent that it would not materially
adversely affect Borrower’s or any Guarantor’s condition (financial or
otherwise), business, properties or assets, (a) Borrower and each Guarantor is
in compliance with all federal, state and local laws, rules and regulations
applicable to it including, without limitation, all pollution control and
environmental regulations in each jurisdiction where it is doing business; and
(b) to Borrower’s or Guarantor’s knowledge, neither Borrower nor any Guarantor
has any material liability for the release or threatened release of any toxic or
hazardous waste, substance or constituent into the environment.

7.9

[Intentionally Omitted].

7.10

No Material Change.  Since the date of the most recent annual financial
statement delivered under Section 8.1 hereof, neither the condition (financial
or otherwise), business, the properties nor the operations of Borrower or any
Guarantor has been materially and adversely affected in any way.

7.11

Taxes.  Borrower and each Guarantor has filed all federal and state income tax
and other tax returns which are required to be filed, and has paid all taxes as
shown on said returns and all assessments received by such party to the extent
that such taxes have become due, except taxes that are being contested in good
faith where such party has adequate reserves for such taxes.

7.12

Licenses and Permits.  Borrower and each Guarantor possesses adequate licenses,
permits, franchises, patents, copyrights, trademarks and trade names, or rights
thereto, to conduct its business substantially as now conducted and as presently
proposed to be conducted; all of the federally registered patents, trademarks
and copyrights, which as of the date hereof are used by Borrower and each
Guarantor in its business or owned by Borrower or any Guarantor, and all
applications for any of the foregoing, are listed on Schedule 7.12 hereto.





13055898.5

- 11 -













7.13

No Default.  Neither Borrower nor Guarantor is in default of a material
provision under any material agreement, instrument, decree or order to which it
is a party or by which it or its property is bound or affected and assuming that
this Agreement had been previously executed and delivered, no Default or Event
of Default has occurred and is continuing hereunder.

7.14

Liens and Encumbrances.  Borrower and each Guarantor has good title to all of
its properties and assets, including, without limitation, the Collateral, free
and clear of all mortgages, security interests, liens and encumbrances, except
as permitted by Section 9.1.

All representations and warranties contained in this Section 7 shall survive the
delivery of the Loan Documents, and the making of Lender’s loans to Borrower,
and no investigation at any time made by or on behalf of Lender shall diminish
its rights to rely thereon.

8.

AFFIRMATIVE COVENANTS.

Borrower covenants and agrees with the Lender that, for so long as any
Obligation of Borrower remains unpaid or any Advances are available to Borrower,
Borrower shall:

8.1

Financial Reports.  Furnish to the Lender:

(a)

as soon as available and in any event within 120 days after the end of each
Fiscal Year, a copy of Borrower’s annual consolidated and consolidating audit
report, including balance sheet and related statements of earnings,
shareholders’ equity and cash flows for such Fiscal Year, with comparative
figures for the preceding Fiscal Year, prepared in accordance with GAAP and
certified without qualification or exception by Borrower’s current independent
certified public accountants or other independent certified public accountants
satisfactory to the Lender and accompanied by the management letter, if any,
delivered by such independent certified public accountants to Borrower and
Borrower’s response thereto;

(b)

as soon as available and in any event within 45 days after the end of each
Fiscal Quarter of Borrower, a copy of the Borrower’s and each Subsidiary’s
internally prepared financial statements, consisting of a balance sheet as of
the close of such Fiscal Quarter and related statements of earnings and cash
flows for such Fiscal Quarter and from the first day of the Fiscal Year to the
end of such Fiscal Quarter, prepared in accordance with GAAP and certified on
behalf of Borrower or Subsidiary as accurate and complete by Borrower’s or
Subsidiary’s authorized financial officer;

(c)

with each financial statement required by Section 8.1(a) or (b) above, for any
period ending on the last day of a Fiscal Quarter, a Compliance Certificate in
the form requested by the Lender demonstrating Borrower’s compliance with the
terms of this Agreement as of the end of the most recent reporting period in a
form acceptable to the Lender and certified on behalf of Borrower as accurate
and complete by Borrower’s authorized financial officer, provided, however, a
Compliance Certificate relating to any Fiscal Quarter 4 shall be delivered with
the financial report required pursuant to Section 8.1(a) hereof within 120 days
after the end of the applicable Fiscal Year;





13055898.5

- 12 -
















(d)

[Intentionally deleted]; and

(e)

such other financial or other information or certification as the Lender may
reasonably request.

8.2

Organization.  Maintain and preserve its limited liability company or corporate
existence.

8.3

Insurance.  Maintain business interruption insurance sufficient for its business
and other insurance of such other types and in such amounts as are maintained by
companies of similar size engaged in the same or similar businesses and as may
be required by any Loan Document; provided, however, that each policy of
business interruption insurance and each policy insuring any Collateral securing
any of Lender’s loans to Borrower shall name the Lender as the lender’s loss
payee.

8.4

Taxes.  File all federal and state income tax and other tax returns (including,
without limitation, withholding tax returns) which are required and make
payments as required of such taxes; provided, however, that the Borrower shall
not be required to pay any such tax so long as the validity thereof is being
contested in good faith by appropriate proceedings and adequate book reserves
shall have been set aside with respect thereto.

8.5

Expenses.  Reimburse the Lender for reasonable expenses, fees and disbursements
(including, without limitation, reasonable attorneys’ fees and legal expenses,
appraisal fees and other third party professional fees), incurred in connection
with the preparation or administration of this Agreement or any other Loan
Document or the Lender’s enforcement of the obligations of Borrower under any
Loan Document, whether or not suit is commenced, which attorneys’ fees and legal
expenses shall include, but not be limited to, any attorneys’ fees and legal
expenses incurred in connection with any appeal of a lower court’s judgment or
order.

8.6

Inspection and Audit.  Permit the Lender and its representatives at reasonable
times and intervals and upon reasonable notice to visit any of the Borrower’s
offices and inspect its books and records including, without limitation,
permitting the Lender to examine any Collateral securing any of Lender’s loans
to Borrower and reimburse the Lender for all examination fees and expenses
incurred in connection with such examinations at its then current rate for such
services and for its out-of-pocket expenses incurred in connection therewith.
 Notwithstanding the foregoing and provided that no Event of Default has
occurred and is continuing, Borrower shall be required to reimburse the Lender
for its examination fees and expenses in connection with only one such
examination per Fiscal Year.

8.7

Wage Liens.  At all times take all appropriate action and all action requested
by Lender to (a) limit the extent of employee wage liens encumbering the
Collateral, (b) keep Lender informed as to the extent of any risk of such liens,
and (c) protect Lender from loss by reason of such liens.

8.8

Deposit Accounts.  Maintain all of its depository accounts with Lender.

8.9

Consent of Landlord/Bailee.  Upon request of Lender, Borrower shall use
commercially reasonable efforts to deliver to Lender a consent of landlord,
consent of bailee or





13055898.5

- 13 -










similar agreement with respect to any location or all locations set forth in
Schedule 8.9 hereof (Locations), each such consent to be in form and substance
satisfactory to the Lender, in its sole and exclusive discretion.

9.

NEGATIVE COVENANTS.

Borrower covenants and agrees with the Lender that, for so long as any
Obligation of Borrower remains unpaid or any Advances are available to the
Borrower, Borrower shall not, without the Lender’s prior written consent:

9.1

Liens and Security Interests.  Create security interests or mortgages
encumbering any of its assets except: (a) security interests in favor of the
Lender; (b) other security interests described on Schedule 9.1 attached hereto
and incorporated herein by reference; and (c) security interests created after
the date of this Agreement in connection with capitalized lease obligations or
other purchase money indebtedness incurred in connection with the acquisition of
equipment, but only to the extent that: (i) the purchase money indebtedness is
permitted by Section 9.2; (ii) such security interest attaches only to the
equipment then being acquired by Borrower, did not and does not attach to
Borrower’s current assets and does not secure any other indebtedness; and
(iii) no Default or Event of Default has occurred and is continuing at the time
of the proposed creation of such security interest or would result therefrom.

9.2

Indebtedness.  Create, incur, assume or suffer to exist any indebtedness except:
(a) the indebtedness under this Agreement or any other Loan Document;
(b) current liabilities (other than borrowed money) incurred in the ordinary
course of business; (c) purchase money indebtedness incurred after the date of
this Agreement in the ordinary course of business in connection with the
acquisition of equipment and not to exceed $1,500,000 in the aggregate; or (d)
capitalized lease obligations for retail stores and the corporate headquarters.

9.3

Transfer of Assets.  Lease or sell all or any substantial portion of its
property and business to any other entity or entities, whether in one
transaction or a series of related transactions.

9.4

Merger.  Consolidate with or merge into or with any other entity or entities.

9.5

Distributions; Management Fees.  Declare or pay any distributions; purchase,
redeem, retire or otherwise acquire for value any of the stock or membership
interests (or any warrant or option to purchase any such stock or membership
interests) of  Borrower now or hereafter outstanding; return any capital to its
shareholders or members as such, or pay any management fees.

9.6

Investments.  Acquire, make or hold any investment in, or any substantial
portion of the assets of, any other person except: (a) cash and cash
equivalents; and (b) other investments described on Schedule 9.6 attached hereto
and incorporated herein by reference.

9.7

Guaranties.  Assume, guarantee, endorse or otherwise become liable upon the
obligation of any person, firm or corporation except pursuant to the Loan
Documents or by





13055898.5

- 14 -













endorsement of negotiable instruments for deposit or collection in the ordinary
course of business, nor sell any notes or accounts receivable with or without
recourse.

9.8

Line of Business.  Engage in any business other than the business engaged in by
the Borrower on the date of this Agreement.

9.9

ERISA.  Maintain, establish, sponsor or contribute to any Plan (as defined in
Section 7.6) which is a defined benefit plan and shall not permit any ERISA
Affiliate (as defined in Section 7.6) of Borrower to do so.

9.10

Loans and Advances.  Make any loan or advance to, or otherwise extend any credit
to, Borrower’s officers, directors, shareholders, partners, members, managers or
Affiliates or to any member of any such person’s immediate family, other than
advances in the ordinary course of business to suppliers, employees and officers
of Borrower consistent with Borrower’s past practices, in an aggregate amount at
any time outstanding not to exceed $50,000.

9.11

Fiscal Year End.  Change its fiscal year-end to a date other than the Sunday
closest to January 31 of each year.

9.12

Transfers to Subsidiaries.  Transfer any assets to any Subsidiary, except with
the prior written consent of Lender.

9.13

Corporate Structure.  (a) Create, acquire or have in existence any Subsidiaries,
other than those in existence on the date hereof and set forth on Schedule 9.13
hereof, or (b) own any capital stock, membership interest or other ownership
interest in any entity, other than those in existence on the date hereof and set
forth on Schedule 9.13 hereof.

9.14

Government Regulation. Borrower shall not (a) be or become subject at any time
to any law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Lender from making any advance or extension of credit to Borrower or from
otherwise conducting business with Borrower, or (b) fail to provide documentary
and other evidence of Borrower’s identity as may be requested by Lender at any
time to enable Lender to verify Borrower’s identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.

9.15

Tangible Net Worth.  Permit the Tangible Net Worth of Borrower, as of the last
day of any fiscal quarter, to be less than the Net Worth Minimum.

9.16

Minimum EBITDA.  As of the last day of any Fiscal Quarter, permit EBITDA of the
Borrower for the four Fiscal Quarters then ended, to be less than $22,000,000.

10.

EVENTS OF DEFAULT.

The occurrence of any one or more of the following shall constitute an event of
default (“Event of Default”) hereunder:





13055898.5

- 15 -



















10.1

Payments.  Borrower (a) shall default under Section 3.3(c) of this Agreement, or
(b) shall default in the due and punctual payment of any installment of interest
or principal on the Note on the date when due, or in due and punctual payment of
any other amount which is due and payable to the Lender under any Loan Document
or any other Obligations on the date when due, and such default continues for a
period of ten (10) days.  Any default under Section 3.3(c) shall not be subject
to any grace period.

10.2

Nonperformance.  Borrower (a) shall default under Sections 8.1 or 9 of this
Agreement, or (b) shall default (other than those defaults expressly covered by
other subsections of this Section 10) under any other provision of the Loan
Documents and such default continues for a period of 30 days.  Any default under
Sections 8.1 or 9 shall not be subject to any cure period.

10.3

Default Under Other Documents. Borrower shall default and fail to cure such
default in the time provided therein under the terms of any agreement,
indenture, deed of trust, mortgage, promissory note or security agreement
governing the borrowing of money in an amount in excess of $25,000 (other than
this Agreement and the other Loan Documents) and (a) the maturity of any amount
owed under such document or instrument is accelerated or (b) such default shall
continue unremedied or unwaived for a period of time to permit such
acceleration.

10.4

Insolvency; Bankruptcy.  Borrower or any guarantor of the Obligations shall
become insolvent or generally fail to pay, or admit in writing Borrower’s or any
such guarantor’s inability to pay, Borrower’s or any such guarantor’s debts as
they become due; or Borrower or any guarantor of any Obligations shall apply
for, consent to, or acquiesce in, the appointment of a trustee, receiver or
other custodian for Borrower or any such guarantor or for Borrower’s or any such
guarantor’s property, or make a general assignment for the benefit of creditors;
or, in the absence of such application, consent or acquiescence, a trustee,
receiver or other custodian shall be appointed for Borrower or any guarantor of
any Obligations or for a substantial part of any such party’s property and not
be discharged within 60 days; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding shall be commenced in respect of
Borrower or any guarantor of any Obligations or be consented to or acquiesced in
by Borrower or any guarantor of any Obligations or remain for 60 days
undismissed; or Borrower or any guarantor of any Obligations shall take any
action to authorize any of the foregoing.

10.5

Judgments.  Any judgments, writs, warrants of attachment, executions or similar
process (not covered by insurance or subject to an indemnity in favor of
Borrower, provided that Lender is satisfied, in its sole discretion, with such
insurance coverage or indemnity) shall be issued against Borrower or any assets
of Borrower where the aggregate amount of such judgments, writs, warrants of
attachment, executions or similar process exceeds $50,000.00 in the aggregate
and are not released, vacated, suspended, stayed abated or fully bonded prior to
any sale and in any event within 30 days after its issue or levy.

10.6

Intentionally Blank.





13055898.5

- 16 -
















10.7

Ownership; Control.  Any change in equity ownership of the Borrower that results
in Stephen L. Schlecht not retaining a majority of the voting common stock of
Borrower.

10.8

Representations and Warranties.  Any representation or warranty set forth in
this Agreement or any other Loan Document shall be untrue in any material
respect on the date as of which the facts set forth are stated or certified.

10.9

Loan Documents.  Borrower or any guarantor of the Obligations shall seek to
revoke, repudiate or disavow the enforceability of any Loan Document.

Upon the happening of: (a) any Event of Default described in Section 10.4, the
full unpaid principal amount of the Note and all other Obligations shall
automatically be due and payable without any declaration, notice, presentment,
protest or demand of any kind (all of which are hereby waived) and the
Borrower’s right to request or obtain Advances shall automatically terminate; or
(b) any other Event of Default, the Lender may terminate the Borrower’s right to
request or obtain Advances and may declare the outstanding principal amount of
the Note and all other Obligations of Borrower to the Lender to be due and
payable without notice, presentment, protest or demand of any kind, whereupon
the full unpaid amount of the Note and any and all other Obligations, which
shall be so declared due and payable, shall be and become immediately due and
payable.  In addition, the Lender may exercise any right or remedy available to
it pursuant to any Loan Document, at law or in equity.

11.

TERMINATION.

This Agreement may be terminated by Lender by written notice to the Borrower at
any time after the occurrence and during the continuance of an Event of Default.
 In the absence of such termination by the Lender, this Agreement shall continue
in effect until the Termination Date.  Notwithstanding the foregoing, the
security interests and other liens granted to Lender and all Borrower’s duties,
obligations and liabilities to Lender shall continue in full force and effect
until all of the Obligations have been paid, performed or otherwise satisfied in
full and any commitment of any such entity to extend additional credit to
Borrower has terminated.

12.

MISCELLANEOUS.

12.1

Notices.  Except as otherwise expressly provided herein, all notices, requests,
demands and other communications provided for hereunder shall be in writing and
shall be (a) personally delivered, (b) sent by first class United States mail,
(c) sent by overnight courier of national reputation, or (d) transmitted by
facsimile, in each case addressed or faxed to the party to whom notice is being
given at its address set forth on the signature page of this Agreement, or as to
each party, at such other address or facsimile number as may hereafter be
designated by such party in a written notice to the other party complying as to
delivery with the terms of this section.  All such notices, requests, demands
and other communications shall be deemed to have been received (a) if personally
delivered, on the date received, (b) if delivered by mail, three (3) business
days after deposited in the mail, certified or registered, return receipt
requested, (c) if sent by overnight courier, one (1) business day after
deposited, or (d) if delivered by facsimile, on the date of transmission if
during normal business hours on a business day, otherwise on the





13055898.5

- 17 -













following business day.  Notwithstanding the foregoing, any notice to the Lender
pursuant to Section 3 shall not be deemed given until received by the Lender.

12.2

Governing Law.  This Agreement, the Note and each other Loan Document shall be
governed by, and interpreted and construed in accordance with, the internal
laws, but not the law of conflicts, of the State of Wisconsin.

12.3

Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns,
except that Borrower may not assign or transfer its rights hereunder without the
prior written consent of Lender.

12.4

Waivers, Amendments; etc.  The provisions of this Agreement, or any other Loan
Document, may from time to time be amended, modified or waived, if such
amendment, modification or waiver is in writing and consented to by Borrower and
the Lender.

12.5

Inconsistencies, etc.  In the event of any conflict or inconsistency between or
among the provisions of this Agreement and any other Loan Document, it is
intended that the provisions of this Agreement and such other Loan Document be
enforceable except to the extent that the enforcement of such provisions is
irreconcilable and, in that event, the provisions of this Agreement shall be
controlling.

12.6

Participating Lenders.  Borrower agrees that Lender may, at its option, grant to
one or more of its affiliates or other financial institutions the right to
participate in the loan advances described in this Agreement.  If any
participating lender shall at any time participate with Lender in making any
loan advances hereunder, Borrower hereby grants to such participating lender (in
addition to any other rights which such participating lender may have) both a
continuing lien and security interest in any money, security and other personal
property of Borrower which is in the possession of such participating lender,
and an express, contractual right of setoff therein, for the benefit of all
participating lender(s), the Lender and all other affiliates of Lender.  

12.7

Affiliates; Lenders.  Borrower agrees that the Lender may provide any
information or knowledge the Lender may have about Borrower or about any matter
relating to the Note or the Loan Documents to any of its subsidiaries or
affiliates or their successors, or to any one or more purchasers or potential
purchasers of the Note or the Loan Documents. Borrower agrees that the Lender
may at any time sell, assign or transfer one or more interests or participations
in all or any part of its rights and obligations in the Note to one or more
purchasers whether or not related to the Lender.

12.8

USA PATRIOT ACT NOTIFICATION. The following notification is provided to Borrower
pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management





13055898.5

- 18 -













account, loan, other extension of credit, or other financial services product.
What this means for Borrower: When Borrower opens an account, if Borrower is an
individual Lender will ask for Borrower’s name, taxpayer identification number,
residential address, date of birth, and other information that will allow Lender
to identify Borrower, and if Borrower is not an individual Lender will ask for
Borrower’s name, taxpayer identification number, business address, and other
information that will allow Lender to identify Borrower. Lender may also ask, if
Borrower is an individual to see Borrower’s driver’s license or other
identifying documents, and if Borrower is not an individual to see Borrower’s
legal organizational documents or other identifying documents.

12.9

Limitation of Liability.  None of the Lender, any affiliate of the Lender,
Borrower or any affiliate of Borrower (the “Related Parties”) shall have any
liability with respect to, and the parties hereto hereby waive, release and
agree not to sue upon, any claim for any punitive damages, any exemplary damages
or any special, indirect or consequential damages suffered by any Related Party
in connection with, arising out of, or in any way related to, this Agreement,
the Note or any other Loan Document, or the transactions contemplated and the
relationship established hereby or thereby, or any act, omission or event
occurring in connection herewith or therewith.

12.10

Venue.  AT THE OPTION OF THE LENDER, THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
TO WHICH BORROWER IS A PARTY MAY BE ENFORCED IN ANY FEDERAL COURT OR WISCONSIN
STATE COURT SITTING IN MILWAUKEE, WISCONSIN; AND BORROWER CONSENTS TO THE
JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN
SUCH FORUMS IS NOT CONVENIENT.  IN THE EVENT BORROWER COMMENCES ANY ACTION IN
ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY
OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, THE LENDER AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE
TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH
TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE
DISMISSED WITHOUT PREJUDICE.

12.11

Entire Agreement; Amendment and Restatement.  This Agreement, the Note and the
other Loan Documents embody the entire agreement and understanding between the
Borrower and the Lender with respect to the subject matter hereof and thereof.
 This Agreement is an amendment and restatement of that certain Amended and
Restated Loan Agreement dated June 13, 2011 by and among Lender, Borrower and
Trading.

12.12

Indemnification.  In consideration of the execution and delivery of this
Agreement by Lender and the agreement to extend the credit provided hereunder,
Borrower hereby agrees to indemnify, exonerate and hold free and harmless Lender
and each of the officers, directors, employees and agents of Lender
(collectively, herein called the “Lender Parties”) free and harmless from and
against any and all actions, causes of action, suits, losses, liabilities,
damages and expenses, including, without limitation, reasonable attorneys’ fees
and disbursements (collectively, and including all of the foregoing based upon
contract, tort or otherwise, herein called the “Indemnified Liabilities”),
incurred by the Lender Parties or any of





13055898.5

- 19 -













them as a result of, or arising out of, or relating to (a) the execution,
delivery, performance, enforcement or administration of this Agreement, the
Note, any consent, waiver or other agreement of any landlord of Borrower, any
guaranty of the Obligations, or any other document or instrument securing this
Agreement or otherwise executed or delivered in connection with this Agreement,
(b) the relationship of the parties as borrower, guarantor and lender, or (c)
the noncompliance by Borrower or by any property of Borrower with environmental
laws.  Notwithstanding the foregoing, Borrower shall not be required to
indemnify Lender for any such Indemnified Liabilities arising on account of the
gross negligence or willful misconduct of Lender, and if and to the extent that
the foregoing undertaking may be unenforceable for any reason, Borrower hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.  This
Section shall survive termination of this Agreement.

12.13

WAIVER OF TRIAL BY JURY.  THE BORROWER AND THE LENDER EACH WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
(i) UNDER THE LOAN DOCUMENTS OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH OR (ii) ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.

[Signature Page Follows]





13055898.5

- 20 -













IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
and year first above written.

BMO HARRIS BANK N.A.

By:

/s/ John Howard                           

Name:

John Howard

Title:   Senior Vice President




1000 N. Water Street

Milwaukee, WI 53202

Attn:  John Howard

Telecopy No:  (414) 291-5450




DULUTH HOLDINGS INC.




By:

/s/ Mark DeOrio                               

Name:

Mark DeOrio

Title:

Senior Vice President and Chief Financial Officer




170 Countryside Drive

PO Box 409

Belleville, Wisconsin 53508

Attn:  Mark DeOrio

Telecopy No.  (___) ____-_____





























































[Signature Page – Second Amended and Restated Loan Agreement]

















LIST OF SCHEDULES




Schedule 7.5  

Litigation

Schedule 7.12

Intellectual Property

Schedule 8.9

Locations

Schedule 9.1

Security Interests

Schedule 9.6

Investments

Schedule 9.13

Corporate Structure

















SCHEDULE 7.5

LITIGATION

NONE




















SCHEDULE 7.12

INTELLECTUAL PROPERTY

No patents or copyrights.

Please see attached for list of trademarks.




















SCHEDULE 8.9

LOCATIONS

100 West Main Street

Mount Horeb, Wisconsin 53572




108 N. Franklin St.

Port Washington, WI 53074




1107 River Street (Hwy 69)

Belleville, WI 53508




9801 Lyndale Ave. South

Bloomington, MN 58420

300 E. Superior St.
Duluth, MN 55082

252 57th Ave. NE
Fridley, MN 55432

2732 SE Delaware Ave., Suite 210
Ankeny, IA 50021

1132 S. Koeller St., Unit 15
Oshkosh, WI 54902

320 S. Philips Ave.
Sioux Falls, SD 57104

151 N. 78th Street
Omaha, NE 68114

400 Main St.
La Crosse, WI 54601

5190 Hoffman Blvd.
Hoffman Estates, IL 60192

2966 Finley Rd.
Downers Grove, IL 60515

197 E. Dekalb Pike
King of Prussia, PA 19406

475 Lillard Dr.
Sparks, Nevada 89434





























30 Transport Dr.
Walton, KY 41094
































SCHEDULE 9.1

SECURITY INTERESTS




1.

Landlord’s liens and security interests contained in any retail store leases.

2.

UCC Financing Statement File No. 120010319620 filed against Duluth Holdings,
Inc. in favor of NEC Financial Services, LLC.























SCHEDULE 9.6

INVESTMENTS

NONE

















SCHEDULE 9.13

CORPORATE STRUCTURE




Duluth Holdings Inc. has no Affiliates or Subsidiaries.





















